STOCK POWER

 

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers to
Richard K. Pertile, pursuant to the terms and conditions of that certain Right
of First Refusal to Purchase Common Stock by and between Steven L. Sample and
Richard K. Pertile and that certain Asset Purchase Agreement (the “APA”) by and
between the MariJ Group and Acacia Diversified Holdings, Inc. a Texas
corporation (“Acacia” or the “Corporation”), up to and including 2,500,000
shares of Common stock of Acacia, standing in the name of the undersigned on the
books of the Corporation and represented by Certificate Numbers CS1-511,
CS1-512, and CS1-525 representing 1,000,000 shares, 1,000,000 shares, and
500,000 shares, respectively. The undersigned hereby irrevocably constitutes and
appoints Richard K. Pertile as its true and lawful attorney-in-fact in
accordance with the Right of First Refusal to Purchase Common Stock and the APA,
with full power of substitution in the premises, to transfer this stock on the
books of the Corporation as authorized during the period of April 4, 2019 and
May 4, 2019 (the “Period”).

 

 



Dated: January 15, 2016

Steven L. Sample

An Individual residing in Florida

      By:   /s/ Steven L. Sample   Steven L. Sample

  

 

 

Signed in the presence of:

 

___/s/ Debbie Leppla_________________

 

Printed Name:__Debbie Leppla_________

 

 

 

